                                                                   USDC SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                          DOC #: _________________
                                                                   DATE FILED: 12/18/2019

               -against-
                                                                          19 Cr. 6-2 (AT)
WARREN BRYANT,
                                                                              ORDER
                          Defendant.
ANALISA TORRES, District Judge:

        Defendant Warren Bryant having appeared before the Court today, it is hereby
ORDERED that Federal Defenders Clay Kaminsky and Tamara Giwa are substituted and the
representation of Defendant is assigned to CJA attorney Richard E. Signorelli, for the reasons
stated on the record.

       It is further ORDERED that Defendant shall be transferred to the Metropolitan Correction
Center (MCC) pending sentencing.

       SO ORDERED.

Dated: December 18, 2019
       New York, New York
